FILE COPY




                                   No. 07-15-00155-CV


Diane V. Wade                                §     From the 419th District Court
 Appellant                                           of Travis County
                                             §
v.                                                 August 11, 2015
                                             §
David's Landscaping and David's                    Opinion by Justice Campbell
Landscaping, Inc.                            §
 Appellees
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated August 11, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo